IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-50307
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

CHARLIE LEE FRANKS,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. CR-A-93-104
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charlie Lee Franks appeals the sentence imposed at

resentencing following his guilty-plea conviction for possession

of marijuana with intent to distribute, possession of a firearm

by a convicted felon, and money laundering.   Franks contends that

the district court clearly erred in finding that he violated the

conditions of his release and denying him a three-level reduction

for acceptance of responsibility under § 3E1.1 of the U.S.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-50307
                                 - 2 -

Sentencing Guidelines.   The district court’s determination that

Franks violated the conditions of his release was supported by

reliable information in the Presentence Report.    United States v.

Vital, 68 F.3d 114, 120 (5th Cir. 1995).    It was not improper for

the district court to deny a reduction for acceptance of

responsibility based on Franks’ failure to comply with the

conditions of his release.     See United States v. Hooten, 942 F.2d
878, 882-83 (5th Cir. 1991).

     Franks also argues that the district court clearly erred in

determining that he was an organizer or leader in criminal

activity involving five or more participants and increasing his

offense level by four points under § 3B1.1 of the U.S. Sentencing

Guidelines.   The district court’s determination that Franks’

drug-trafficking scheme involved five individuals including

Franks was supported by reliable information contained in the

Presentence Report.   See Vital, 68 F.3d at 120.   The district

court did not clearly err in determining that Franks’ offense

level should be increased due to his role as an organizer or

leader in the overall drug-trafficking scheme pursuant to

§ 3B1.1.   See United States v. Eastland, 989 F.2d 760, 769 (5th

Cir.), cert. denied, 114 S. Ct. 246 (1993).

     AFFIRMED.